Case 21-50063-btf13                 Doc 52         Filed 06/09/21 Entered 06/09/21 20:42:30                                    Desc Main
                                                  Document      Page 1 of 6


B 210 A (Form 210 A) (12/ )



                         UNITED STATES BANKRUPTCY COURT
                                               Western District
                                            __________ DistrictofOf
                                                                  Missouri
                                                                    __________

In re ________________________________,                                                           Case No. ________________




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



______________________________________                                      ____________________________________
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):
should be sent:                                                             Amount of Claim:
                                                                            Date Claim Filed:


Phone: ______________________________                                       Phone:
Last Four Digits of Acct #: ______________                                  Last Four Digits of Acct. #: __________

Name and Address where transferee payments
should be sent (if different from above):



Phone:
Last Four Digits of Acct #:



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:__________________________________                                       Date:____________________________
       Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 21-50063-btf13   Doc 52    Filed 06/09/21 Entered 06/09/21 20:42:30   Desc Main
                               Document      Page 2 of 6
      Case 21-50063-btf13             Doc 52Filed 06/09/21 Entered 06/09/21 20:42:30                                 Desc Main
                                           Document      Page 3 of 6                                                          05/18/2021
                 FCI Lender Services, Inc.
                       Loan Servicing • Specialty Servicing           • Default

                 Phone: 800-931-2424 Fax: 714-282-5775




                                               BORROWER WELCOME LETTER


         DOROTHY AUXIER
         77 EMPIRE LN
         SAINT JOSEPH, MO 64503                                                                         Re Loan Number:
                                                                                      Property: 77 EMPIRE LN, ST JOSEPH, MO 64503
Dear DOROTHY AUXIER:
Welcome to FCI Lender Services, Inc. (“FCI”) Loan servicing! FCI is your Servicing Agent and is servicing your Promissory
Note on behalf of your Lender/Creditor, United Asset Management, LLC (The “Creditor”). FCI is also a Debt Collector. Your
Creditor has authorized FCI to process and collect your scheduled Promissory Note payments according to your Promissory Note
and Security Instrument. A Payment Statement will be mailed or emailed to you on a regular basis. Please send your check with
your account number written on it, plus the payment coupon from your statement (unless you have established an Automated
Payments (ACH) debit program with FCI). You should review each Payment Statement carefully for accurate loan information. At
year-end, an interest statement (IRS Form 1098) will be mailed to you for tax purposes. To view your account, and for other
payment options, visit www.myfci.com and click on “Borrower Payment Options” located at the top of FCI’s web page.
                                      IMPORTANT BANKRUPTCY INFORMATION
IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU
RECEIVED A BANKRUPTCY DISCHARGE ON THIS DEBT, THIS STATEMENT IS FOR INFORMATIONAL
PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT.
Your Creditor has provided FCI the following information regarding the Total Amount Due on your Promissory Note (the “Debt”).
  Deferred Principal Balance:    $ 0.00                                           Principal Balance:   $ 11,433.19
   Deferred Unpaid Interest:     $ 0.00                                            Accrued Interest:   $ 3,248.56
      Deferred Late Charges:     $ 0.00                                      Accrued Late Charges:     $ 92.96
     Deferred Loan Charges:      $ 0.00                                        Other Amounts Due:      $ 4,284.23
                                              Amount of Debt:         $ 19,058.94
VALIDATION OF DEBT: Unless you, the consumer, within thirty days after receipt of this notice, dispute the validity of the
Debt, or any portion thereof, the Debt will be assumed to be valid by FCI as the Debt Collector. If you notify FCI in writing, within
thirty days after receipt of this notice, that you dispute the Debt or any portion of the Debt, we will, as required by law, obtain and
mail to you verification of the Debt and/or a copy of a Judgment against you. Upon your written request within the thirty-day
period, FCI as the Debt Collector will provide you, as the consumer, with the name and address of the original creditor, if different
from the current Creditor.
As of the date of this Notice, the Debt is $ 19,058.94. Because of interest, late charges, and other charges that may vary from day
to day, the amount due on the day you pay may be greater. Hence, if you pay the amount shown above, an adjustment may be
necessary after we receive your check, in which event we will inform you before depositing the check for collection.

PLEASE BE ADVISED YOUR LOAN TERMS MAY BE ADJUSTED ONCE ALL LOAN DOCUMENTS HAVE BEEN
RECEIVED AND/OR REVIEWED.
IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT FCI IS A DEBT
COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT ANY INFORMATION OBTAINED WILL BE USED
FOR THAT PURPOSE. PLEASE SEE IMPORTANT DISCLOSURES ENCLOSED.
If you have any questions regarding the above information, please write or call FCI’s Customer Care Center toll-free number at 1-
800-931-2424 (x651) during normal business hours (Monday-Friday, 8:00 AM – 5:00 PM, PT). When calling, please reference
your loan number.
Sincerely,
Customer Care Department
FCI Lender Services




                                                             3 Pages Total
                                                          WELCOME LETTER - 20140728
           FCI Lender Services, Inc. • PO BOX 28720 • Anaheim • CA 92809-0112• NMLS#4920 • DRE # 01022780 • www.myfci.com
    Case 21-50063-btf13           Doc 52Filed 06/09/21 Entered 06/09/21 20:42:30                            Desc Main
                                       Document      Page 4 of 6                                                         05/18/2021
             FCI Lender Services, Inc.
                   Loan Servicing • Specialty Servicing           • Default

             Phone: 800-931-2424 Fax: 714-282-5775




                                            ANNOUNCING
                            FCI’S BORROWER LIVE LOGIN
                              Log in on FCI's Borrower App on Apple and Android
                             Log in on FCI's Borrower Web Portal at www.myfci.com

       FCI’s live login gives Borrowers access to current Loan Information including:

                                                Monthly Statements
                                                 Principal Balance
                                                 Payment History
                                                   Loan Charges
                                                  Payments Due

Use your Borrower Login to make last minute Online Payments that will be credited to
your account based on the time submitted. Simply click on “Express Payment” to make your
loan payment.

Providing your loan is performing and current, you can also use your Borrower Login to set
up Automatic Payments (ACH), and not worry about sending in checks again.

Go to www.myfci.com “Customer Login” and click on “Borrower Login” to set up your
account.

Sincerely,
Customer Care Department
FCI Lender Services




                                                         3 Pages Total
                                                      WELCOME LETTER - 20140728
        FCI Lender Services, Inc. • PO BOX 28720 • Anaheim • CA 92809-0112• NMLS#4920 • DRE # 01022780 • www.myfci.com
      Case 21-50063-btf13            Doc 52Filed 06/09/21 Entered 06/09/21 20:42:30                            Desc Main
                                          Document      Page 5 of 6                                                         05/18/2021
                FCI Lender Services, Inc.
                      Loan Servicing • Specialty Servicing           • Default

                 Phone: 800-931-2424 Fax: 714-282-5775




                                                          Privacy Policy


         DOROTHY AUXIER
         77 EMPIRE LN
         SAINT JOSEPH, MO 64503

Dear DOROTHY AUXIER:

At FCI Lender Services and our family of companies, we appreciate your business and the trust you have placed in us. We are
committed to protecting the personal data we obtain about you. Please know that we do not sell your personal data. Please review
the following details.

What personal data we may collect about you?
We may collect personal data about you to process your payments and to communicate with you regarding the status of your loan
and payments. When required, we will obtain your consent before collecting it. The personal data may include:
                                                      Name and Address
                                                    Credit & Payment Data
                                   Social Security number or taxpayer identification number

What do we do with your personal data?
We comply with Federal and State requirements related to the protection and use of your data. This means we only share data
where we are permitted or required to do so. We also may be required to obtain your authorization before disclosing certain types of
personal data. We may use your data for the following:
                                                   Process Loan and Payments
                                                     Respond to your requests
                                               Comply with regulatory requirements
                                                         Prevent Fraud

We do not sell personal data about current or former customers or their accounts. We do not share your personal data for marketing
purposes with anyone outside our family of companies. When affiliates or outside companies perform a service on our behalf, we
may share your personal data with them. We require them to protect your personal data, and we only permit them to use your
personal data to perform these services. Examples of outside parties who may receive your data are:
                                                   State or Federal Authorities
                                   Other companies or service providers supporting your account

How do we protect your personal data?
In order to protect your personal data, we maintain physical, electronic, and procedural safeguards. We review these safeguards
regularly in keeping with technological advancements. We restrict access to your personal data. We also train our employees in the
proper handling of your personal data.

Our commitment to keeping you informed.
We will send you a Privacy Policy each year while you are our customer. In the event we broaden our data sharing practices, we
will send you a new policy.




                                                            3 Pages Total
                                                         WELCOME LETTER - 20140728
           FCI Lender Services, Inc. • PO BOX 28720 • Anaheim • CA 92809-0112• NMLS#4920 • DRE # 01022780 • www.myfci.com
       Case 21-50063-btf13      Doc 52    Filed 06/09/21 Entered 06/09/21 20:42:30        Desc Main
                                         Document      Page 6 of 6

                                       IMPORTANT DISCLOSURES

FCI Lender Services, Inc. (“FCI”) is committed to professional and courteous service to our customers. Our
Customer Service Department is an experienced group of men and women who are trained and dedicated to
answering your questions, addressing your concerns, and resolving any and all issues to your satisfaction. If
you have any complaints, please call us during our regular business hours at (800) 931-2424 ext. 651, Mon
- Fri, 8:00 a.m. - 5:00 p.m., PT.

OREGON CONSUMERS ONLY: The Director of the Department of Consumer and Business Services
prescribes by rule. Residential mortgage loan servicers are regulated by the Oregon Division of Financial
Regulation. To file a complaint, call (888) 877-4894 or visit http://dfr.oregon.gov. You can also submit a
completed form complaint by email to dcbs.dfcsmail@oregon.gov, by mail to PO Box 14480 Salem, OR
97309-0405, or by fax to 503-947-7862.

PENNSYLVANIA CONSUMERS ONLY: The lender retains a security interest in your residential real estate
whenever the security interest has not been released.

COLORADO CONSUMERS ONLY: FCI Lender Services, Inc.’s agent in Colorado is located at 1776 S.
Jackson Street #900, Denver, CO 80210-3808; PH: (720) 441-0010 option #1.

TEXAS CONSUMERS ONLY: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR, SUITE 201,
AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-5550. A complaint form
and instructions may be downloaded and printed from the Department’s website located
at www.sml.texas.gov or obtained from the department upon request by mail at the address above, by
telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.

MASSACHUSETTS CONSUMERS ONLY: NOTICE OF IMPORTANT RIGHTS YOU HAVE THE RIGHT TO MAKE
A WRITTEN OR ORAL REQUEST THAT TELEPHONE CALLS REGARDING YOUR DEBT NOT BE MADE TO YOU AT
YOUR PLACE OF EMPLOYMENT. ANY SUCH ORAL REQUEST WILL BE VALID FOR ONLY TEN DAYS UNLESS
YOU PROVIDE WRITTEN CONFIRMATION OF THE REQUEST POSTMARKED OR DELIVERED WITHIN SEVEN
DAYS OF SUCH REQUEST. YOU MAY TERMINATE THIS REQUEST BY WRITING TO THE CREDITOR.

NEW YORK CONSUMERS ONLY: FCI Lender Services, Inc. (“FCI”) is registered with the Superintendent of
the New York State Department of Financial Services (NMLS #4920). You may obtain information about how
to file a complaint about FCI with the New York State Department of Financial Services, by visiting the
Department’s website at www.dfs.ny.gov or by calling the Department at 800-342-3736.


IMPORTANT NOTICE: IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY
PROCEEDINGS, OR IF YOU RECEIVED A BANKRUPTCY DISCHARGE ON THIS DEBT, THIS
STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A
DEBT. IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT FCI
IS A DEBT COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.
